DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Final Office Action in response to communication received on 27 July 2022. Claims 1, 5, 6, 8, 12, 13, 19, and 20 have been amended. Claims 2, 4, 9, 11, 16, and 18 have been cancelled. Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are pending.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance
(hereinafter 2019 PEG) the rejection as follows has been applied. 
Under step 1, per MPEP 2106.03, claims 1, 3, and 5-7 are a method, claims 8, 10, 12-15, 17, and 19-20 are a system. Thus, each claim 1, 3, 5-8, 10, 12-15, 17, and 19-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. § 101. 
Under step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1, and 15 (taking recitation of claim 1 as representative as recitation of claim 15 is substantially similar) is as follows:
-	receiving…reward data associated with a rewards program of the offeror, the rewards program offering a reward amount to at least one user, wherein the offeror is a merchant … or an issuer of a portable financial device of the user;

-	receiving … a first transaction request associated with a first transaction between a user and the merchant … initiated with the portable financial device of the user;

-	determining… based at least partially on the first transaction request and the reward data, whether the user qualifies for the rewards program;

-	upon determining that the user qualifies for the rewards program, determining…the reward amount for the user corresponding to the rewards program;

-	crediting… the reward amount to an account of the user in near real-time with authorization of the first payment transaction such that the reward amount is redeemable in a subsequent payment transaction by the user in near real-time, wherein the reward amount is credited to the account of the user from an account of the transaction service provider;

-	after the first payment transaction, receiving…a second transaction request associated with a second payment transaction between the user and a second merchant … initiated with the portable financial device of the user;

-	redeeming…the reward amount during the second payment transaction; and 

-	after crediting the reward amount to the account of the user and after redeeming the reward amount during the second payment transaction, debiting… the reward amount from an account of the offeror …, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror.

-	per claim 8, communicate reward data associated with a rewards program of the offeror…, the rewards program offering a reward amount to at least one user, wherein the offeror is a merchant … or an issuer of a portable financial device of the user; …communicate a first payment transaction request associated with a first payment transaction between a user and the merchant …, the first payment transaction initiated with the portable financial device of the user; and
…receive the reward data associated with the rewards program of the offeror…;
receive the first transaction request from the merchant …;
determine, based at least partially on the first transaction request and the reward data, whether the user qualifies for the rewards program;
upon determining that the user qualifies for the rewards program, determine the reward amount for the user corresponding to the rewards program;
credit the reward amount to an account of the user in near real-time with authorization of the first transaction such that the reward amount is redeemable in a subsequent payment transaction by the user in near real-time, wherein the reward amount is credited to the account of the user from an account of the transaction service provider, wherein the account of the user is an account operated by or on behalf of the merchant system or the issuer system;
after the first payment transaction, receive a second transaction request associated with a second payment transaction between the user and a second merchant … initiated with the portable financial device of the user;
redeem the reward amount during the second payment transaction; and 
after crediting the reward amount to the account of the user and after redeeming the reward amount during the second payment transaction, debit the reward amount from an account of the offeror …, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror.

Further, dependent claims 3, 5-7, 10, 12-14, and 19-20, recite the same abstract idea as they
further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. They further describe the
abstract idea using abstract recitation as follows:
per claims 3, 10, and 17, wherein crediting the reward amount to the account of the user comprises … conducting a push payment for the reward amount to the account of the user

per claims 5, 12, and 19, wherein the offeror is the merchant associated with the merchant system.

per claims 6, 13, and 20 wherein the offeror is the issuer of the portable financial device of the user [device is further analyzed under subsequent steps as additional element below].

per claims 7, and 14 wherein, upon the crediting of the reward amount to the account of the user, the reward amount is instantaneously redeemable by the user.

(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea which pertains to sending and receiving reward data associated with a rewards program of an offeror, sending and receiving a transaction request associated with a payment transaction between a user and a merchant system, determining whether the user qualifies for the rewards program, determining the reward amount for a qualified user corresponding to the rewards program, crediting the reward amount to an account of the user in near real-time with authorization of the transaction, sending and receiving a second transaction request between the user and a second merchant, redeeming the reward amount, and debiting the reward amount from an account of the offeror after the redemption of the reward in the second transaction, which is certain methods of organizing human activity.
The phrase “Certain methods of organizing human activity” applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
Under step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole.

The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 at least are per claim 1 receiving/determining/crediting/redeeming/debiting with at least one transaction processing server of a transaction service provider …merchant systems for conducting transactions with a user; per claim 8 a system for fulfillment of a reward amount earned by a user comprising: an offeror system of an offeror, the offeror system comprising at least one processor programmed to communicate,…(and other additional element(s) are similar to the ones noted per claim 1); per claim 15 a system for fulfillment of a reward amount earned by a user, comprising at least one transaction processing server of a transaction service provider programmed to: receive/determine/credit/redeem/debit, …(and other additional element(s) are similar to the ones noted per claims 1 and 8). Remaining dependent claims, namely 3, 5-7, 10, 12-14, and 19-20, either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components for example note at least one transaction processing server of a transaction service provider, … a system for fulfillment of a reward amount earned by a user comprising: an offeror system of an offeror, the offeror system comprising at least one processor, … a merchant system of a merchant, the merchant system comprising at least one processor. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-2, and spec. para. [0041] - [0044]. 
The additional elements in the claims of a transaction processing server, an offeror system, and a merchant system are not indicative of  particular machines that are integral to the claims. The claims merely requires general purpose computing devices to perform the limitations of receiving and sending data, determining reward qualifications and amounts, and crediting and debiting accounts of the issuer, merchant, and user.
Further, the claims appear to be implementing a commercial solution to a commercial problem of crediting consumer accounts in real time, see at least as-filed spec. para. [0001] - [0003]. The issuing of an earned reward from the account of one party, that is later reimbursed by an account of a merchant party in order to maintain a net-zero balance, does not solve a problem that is technical in nature. The crediting of rewards in near real-time merely uses the computer as a tool to implement the abstract idea of settling the balances between the user accounts, offeror accounts and the merchant accounts.
The server/processor of the system executing the "apply it" or performing the crediting of the consumer loyalty account is connected to plurality of generic devices (e.g. at least one transaction processing server) merely sending/receiving data over a network. As noted in MPEP 2106.05(d)II the courts have recognized some computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. For example, receiving or transmitting data over a network, (e.g., using the Internet to gather data, See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); recording a customer’s order, (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)); electronic recordkeeping, (See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts")); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and presenting offers and gathering statistics, (See OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). The sending/receiving of reward requirements, transaction data, and reward amount, via a generic processor to provide real time crediting and redemption from a consumer account fails to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
Thus, the abstract idea which pertains to sending and receiving reward data associated with a rewards program of an offeror, sending and receiving a transaction request associated with a transaction between a user and a merchant system, determining whether the user qualifies for the rewards program, determining the reward amount for a qualified user corresponding to the rewards program, crediting the reward amount to an account of the user in near real-time with authorization of the transaction, sending and receiving a second transaction request between the user and a second merchant, redeeming the reward amount, and debiting the reward amount from an account of the offeror after the redemption of the reward ion the second transaction, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two). 
Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
Under step 2B, per MPEP 2106.05, as it applies to claims 1, 3, 5-8, 10, 12-15, 17, and 19-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea which pertains to sending and receiving reward data associated with a rewards program of an offeror, sending and receiving a transaction request associated with a transaction between a user and a merchant system, determining whether the user qualifies for the rewards program, determining the reward amount for a qualified user corresponding to the rewards program, crediting the reward amount to an account of the user in near real-time with authorization of the transaction, sending and receiving a second transaction request between the user and a second merchant, redeeming the reward amount, and debiting the reward amount from an account of the offeror after the redemption of the reward ion the second transaction, which is certain methods of organizing human activity (prong one) - has not been applied in an eligible manner.  The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions and amount to no more than general linking to a technical environment and/or technical field of use - as they are described at a high level of generality (prong two).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trifiletti et al. US Patent Application Publication 2010/0082420 A1 (hereinafter Trifiletti) in view of Plozay et al. US Patent Application Publication 2008/0210753 A1 (hereinafter Plozay) and further in view of White et al. US Patent Application Publication 2010/0191594 A1 (hereinafter White).

Regarding claims 1 and 15, Trifiletti teaches a system for fulfillment of a reward amount earned by a user, comprising at least one transaction processing server of a transaction service provider programmed to (Abstract), and a method for fulfillment of a reward amount earned by a user comprising (Abstract):
receiving, with at least one transaction processing server of a transaction service provider and from an offeror system of an offeror, reward data associated with a rewards program of the offeror, the rewards program offering a reward amount to at least one user, wherein the offeror is a merchant associated with a merchant system or an issuer of a portable financial device of the user associated with an issuer system; (Para. 0028-0029, the merchant 22 and the issuer 28 may enroll in one or more reward programs with the loyalty program processing platform 27 or may provide data to facilitate one or more reward programs to the loyalty program processing platform 27. After the merchant 22 is in communication with the loyalty program processing platform 27, the merchant can sign up for an existing reward program, or create a new reward program and enter the details of such programs into the enrollment server.  Para. 0030, the loyalty program processing platform 27 may be operated by a payment processing organization such as Visa. In certain embodiments, a payment processing network may comprise the loyalty program processing platform 27.)
receiving, with the at least one transaction processing server, a first transaction request associated with a first payment transaction between a user and the merchant system initiated with the portable financial device of the user; (Para. 0061-0062, the consumer 30 can conduct a first transaction using the portable consumer device 32 with the merchant 22 (step 404). The transaction in step 403 may be a purchase of goods or services, using a credit card which can be read by access device 34. The transaction authorization request includes the transaction data, and is sent to the payment processing network.)
determining, with the at least one transaction processing server, based at least partially on the first transaction request and the reward data, whether the user qualifies for the rewards program; (Para. 0064, in step 405, the loyalty program processing platform 27 can qualify the transaction for one or more reward programs after receiving the transaction data regarding the purchase transaction conducted by the consumer 30 at the merchant 22.)
upon determining that the user qualifies for the rewards program, determining, with the at least one transaction processing server, the reward amount for the user corresponding to the rewards program; (Para. 0064, each reward program may require a transaction to match a selectable number of fields in the reward program database. If the transaction information matches the fields for minimum purchase amount and specific store locations, then the transaction can be qualified and the consumer 30 may earn rewards. Para. 0066-0067, the loyalty program processing platform 27 can access the stored consumer's status, and add the rewards earned in the most recent transaction, to determine the current status.  In implementations, one or more reward programs may have multiple reward thresholds, such as at successively higher levels of rewards.)
crediting, with the at least one transaction processing server, the reward amount to an account of the user in near real-time with authorization of the first payment transaction such that the reward amount is redeemable in a subsequent payment transaction by the user in near real-time. (Para. 0018-0019, the consumer may receive notification of the credited reward before she leaves the coffee shop. That is, she can receive the reward notification in near real time (e.g., less than about 5 minutes, 1 minute, or 30 seconds). This can allow the consumer to more easily conduct another purchase or redeem an earned reward, because the consumer can make an additional purchase at the coffee shop before she leaves the coffee shop (redeemable in a subsequent payment transaction by the user in near real-time). Para. 0044, the reward notification includes information regarding the reward points that have been by the consumer for conducting the transaction. Para. 0077, processing the loyalty transaction along with the purchase authorization allows for efficient generation of transaction notification messages. Thus, transaction notification messages including reward status notifications may be sent quickly, such as in real time or near real time.)

Trifiletti does not explicitly teach  after the first payment transaction, receiving, with the at least one transaction processing server, a second transaction request associated with a second payment transaction between the user and a second merchant system initiated with the portable financial device of the user; and redeeming, with the at least one transaction processing server, the reward amount during the second payment transaction.
However, Plozay teaches after the first payment transaction, receiving, with the at least one transaction processing server, a second transaction request associated with a second payment transaction between the user and a second merchant system initiated with the portable financial device of the user (Para. 0036-0038, a reward is provided from a transaction and recorded in a database at step 332, the reward can be redeemed at a redemption center in step 344. Para. 0031, the redemption center is not limited to the first retailer, and can be a retail location of a second merchant or an e-commerce website.); and
redeeming, with the at least one transaction processing server, the reward amount during the second payment transaction (Para. 0031-0032, the reward can be redeemed during a transaction, and the points are deducted from the loyalty account balance).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Trifiletti to include after the first payment transaction, receiving, with the at least one transaction processing server, a second transaction request associated with a second payment transaction between the user and a second merchant system initiated with the portable financial device of the user; and redeeming, with the at least one transaction processing server, the reward amount during the second payment transaction, as taught by Plozay in order for the payment processing network to communicate with the loyalty program processing platform and notify consumers of the rewards or rewards points the consumer earned for conducting the payment transaction (Trifiletti, para. 0044-0047).

Trifiletti also does not explicitly teach wherein the reward amount is credited to the account of the user from an account of the transaction service provider, wherein the account of the user is an account operated by or on behalf of the merchant system or the issuer system; and 
after crediting the reward amount to the account of the user and after redeeming the reward amount during the second payment transaction, debiting, with the at least one transaction processing server, the reward amount from an account of the offeror operated by or on behalf of the merchant system or the issuer system, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror.
However, White teaches wherein the reward amount is credited to the account of the user from an account of the transaction service provider, wherein the account of the user is an account operated by or on behalf of the merchant system or the issuer system (Para. 0026, the rewards system ensures that rewards-eligible transactions are identified, that reward amounts are properly credited to payment cardholders, and settled with merchants.); and
after crediting the reward amount to the account of the user and after redeeming the reward amount during the second payment transaction, debiting, with the at least one transaction processing server, the reward amount from an account of the offeror operated by or on behalf of the merchant system or the issuer system, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror (Para. 0029-0032, the rewards system 122 may interact and cooperate with the rewards servicing entity 124 to administer rewards programs, including programs that provide rewards to cardholders. The rewards system 122 may initiate transactions to be cleared through the payment processing network so that (1) the issuer is paid the amount of the reward (for the issuer to apply to the relevant cardholder accounts), and (2) to debit a corresponding reward amount from an account associated with the rewards servicing entity 124. In embodiments the rewards servicing entity 124 is operated by, or on behalf of, the payment processing network 108. In embodiments the rewards servicing entity 124).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Trifiletti to include wherein the reward amount is credited to the account of the user from an account of the transaction service provider, wherein the account of the user is an account operated by or on behalf of the merchant system or the issuer system; and after crediting the reward amount to the account of the user and after redeeming the reward amount during the second payment transaction, debiting, with the at least one transaction processing server, the reward amount from an account of the offeror operated by or on behalf of the merchant system or the issuer system, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror, as taught by White in order for consumers to easily conduct another purchase using rewards earned through a transaction (Trifiletti, para. 0018).

In reference to claims 3 and 17, the combination of Trifiletti, Plozay, and White teaches all of the limitations of claims 1 and 15 above; Trifiletti further teaches wherein crediting the reward amount to the account of the user comprises the at least one transaction processing server conducting a push payment for the reward amount to the account of the user.  (Para. 0044, the consumer earns reward points when the payment transaction is conducted. The consumer is sent a reward notification message, using the payment transaction information and reward information from the loyalty program processing platform)

In reference to claims 5 and 19, the combination of Trifiletti, Plozay, and White teaches all of the limitations of claims 1 and 15 above; Trifiletti further teaches wherein the offeror is the merchant associated with the merchant system (Para. 0061, as shown in FIG. 4, the merchant 22 can first enroll a reward program with the loyalty program processing platform 27 (step 401). The reward program data provided by the merchant 22, and the consumer data provided by the consumer 30, can both be stored in the loyalty program processing platform 27 in step 403).

In reference to claims 6 and 20, the combination of Trifiletti, Plozay, and White teaches all of the limitations of claims 1 and 15 above; Trifiletti further teaches wherein the offeror is the issuer of the portable financial device of the user.  (Para. 0030, the enrollment server 1 and the loyalty program processing platform 27 may be operated by the merchant 22, the issuer 28 or a payment processing organization such as Visa.)

In reference to claim 7, the combination of Trifiletti, Plozay, and White teaches all of the limitations of claim 1 above; Trifiletti further teaches wherein, upon the crediting of the reward amount to the account of the user, the reward amount is instantaneously redeemable by the user.  (Para. 0070, the first transaction notification message indicating a reward is sent to the consumer 30 in near real time, so that the consumer can use the reward before leaving the merchant's location.)

In reference to claim 8, Trifiletti teaches a system for fulfillment of a reward amount earned by a user comprising (Abstract):  an offeror system of an offeror, the offeror system comprising at least one processor programmed to communicate reward data associated with a rewards program of the offeror to a transaction processing server of a transaction service provider, the rewards program offering a reward amount to at least one user, wherein the offeror is a merchant associated with a merchant system or an issuer of a portable financial device of the user associated with an issuer system (Para. 0028-0029, the merchant 22 and the issuer 28 may enroll in one or more reward programs with the loyalty program processing platform 27 or may provide data to facilitate one or more reward programs to the loyalty program processing platform 27. Para. 0017. Para. 0031, in exemplary embodiments, notifications may be sent to a notification device operated by the consumer 30, in near real time, that contain reward information stored in loyalty program processing platform); 
the merchant system of a merchant, the merchant system comprising at least one processor programmed to communicate a first payment transaction request associated with a first payment transaction between a user and the merchant system to the transaction processing server, the first payment transaction initiated with a portable financial device of the user (Para. 0055 the reward engine can receive information regarding a purchase transaction (“transaction data”) from any suitable source, such as from the merchant. Para. 0061-0062, the consumer 30 can conduct a first transaction using the portable consumer device 32 with the merchant 22 (step 404). The transaction in step 403 may be a purchase of goods or services, using a credit card which can be read by access device 34. The transaction authorization request includes the transaction data, and is sent to the payment processing network.); and 
the transaction processing server, wherein the transaction processing server is programmed to (Para. 0064, the loyalty program processing platform):
receive the reward data associated with the rewards program of the offeror from the offeror system (Para. 0064, in step 405 the loyalty program processing platform 27 can qualify the transaction for one or more reward programs after receiving the transaction data regarding the purchase transaction conducted by the consumer 30 at the merchant.); 
receive the first transaction request from the merchant system (Para. 0064);
determine, based at least partially on the first transaction request and the reward data, whether the user qualifies for the rewards program (Para. 0064); 
upon determining that the user qualifies for the rewards program, determine the reward amount for the user corresponding to the rewards program (Para. 0064, each reward program may require a transaction to match a selectable number of fields in the reward program database. If the transaction information matches the fields for minimum purchase amount and specific store locations, then the transaction can be qualified and the consumer 30 may earn rewards. Para. 0066-0067, the loyalty program processing platform 27 can access the stored consumer's status, and add the rewards earned in the most recent transaction, to determine the current status.  In implementations, one or more reward programs may have multiple reward thresholds, such as at successively higher levels of rewards.); 
credit the reward amount to an account of the user in near real-time with authorization of the first payment transaction such that the reward amount is redeemable in a subsequent payment transaction by the user in near real-time. (Para. 0018-0019, the consumer may receive notification of the credited reward before she leaves the coffee shop. That is, she can receive the reward notification in near real time (e.g., less than about 5 minutes, 1 minute, or 30 seconds). This can allow the consumer to more easily conduct another purchase or redeem an earned reward, because the consumer can make an additional purchase before leaving the merchant location (redeemable in a subsequent transaction by the user in near real-time). Para. 0044, the reward notification includes information regarding the reward points that have been by the consumer for conducting the transaction. Para. 0077, processing the loyalty transaction along with the purchase authorization allows for efficient generation of transaction notification messages. Thus, transaction notification messages including reward status notifications may be sent quickly, such as in real time or near real time.)

Trifiletti does not explicitly teach after the first payment transaction, receive a second transaction request associated with a second payment transaction between the user and a second merchant system initiated with the portable financial device of the user; and
redeem the reward amount during the second payment transaction.

However, Plozay teaches after the first payment transaction, receive a second transaction request associated with a second payment transaction between the user and a second merchant system initiated with the portable financial device of the user (Para. 0036-0038, a reward is provided from a transaction and recorded in a database at step 332, the reward can be redeemed at a redemption center in step 344. Para. 0031, the redemption center is not limited to the first retailer, and can be a retail location or an e-commerce website.); 
redeem the reward amount during the second payment transaction (Para. 0031-0032, the reward can be redeemed during a transaction, and the points are deducted from the loyalty account balance). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Trifiletti to include after the first payment transaction, receive a second transaction request associated with a second payment transaction between the user and a second merchant system initiated with the portable financial device of the user; and redeem the reward amount during the second payment transaction, as taught by Plozay in order for the payment processing network to communicate with the loyalty program processing platform and notify consumers of the rewards or rewards points the consumer earned for conducting the payment transaction (Trifiletti, para. 0044-0047).

Trifiletti also does not explicitly teach wherein the reward amount is credited to the account of the user from an account of the transaction service provider, wherein the account of the user is an account operated by or on behalf of the merchant system or the issuer system; and 
after crediting the reward amount to the account of the user and after redeeming the reward amount during the second payment transaction, debit the reward amount from an account of the offeror operated by or on behalf of the merchant system or the issuer system, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror.
However, White teaches wherein the reward amount is credited to the account of the user from an account of the transaction service provider, wherein the account of the user is an account operated by or on behalf of the merchant system or the issuer system (Para. 0026, the rewards system ensures that rewards-eligible transactions are identified, that reward amounts are properly credited to payment cardholders, and settled with merchants.); and 
after crediting the reward amount to the account of the user and after redeeming the reward amount during the second payment transaction, debit the reward amount from an account of the offeror operated by or on behalf of the merchant system or the issuer system, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror (Para. 0029-0032, the rewards system 122 may interact and cooperate with the rewards servicing entity 124 to administer rewards programs, including programs that provide rewards to cardholders. The rewards system 122 may initiate transactions to be cleared through the payment processing network so that (1) the issuer is paid the amount of the reward (for the issuer to apply to the relevant cardholder accounts), and (2) to debit a corresponding reward amount from an account associated with the rewards servicing entity 124. In embodiments the rewards servicing entity 124 is operated by, or on behalf of, the payment processing network 108. In embodiments the rewards servicing entity 124.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Trifiletti to include wherein the reward amount is credited to the account of the user from an account of the transaction service provider, wherein the account of the user is an account operated by or on behalf of the merchant system or the issuer system; and 
after crediting the reward amount to the account of the user and after redeeming the reward amount during the second payment transaction, debit the reward amount from an account of the offeror operated by or on behalf of the merchant system or the issuer system, wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider, such that the account of the transaction service provider maintains a net-zero balance relative to the crediting to the account of the user and debiting from the account of the offeror, as taught by White in order for consumers to easily conduct another purchase using rewards earned through a transaction (Trifiletti, para. 0018).

In reference to claim 10, the combination of Trifiletti, Plozay, and White teaches all of the limitations of claim 8 above; Trifiletti further teaches wherein crediting the reward amount to the account of the user comprises the at least one transaction processing server conducting a push payment for the reward amount to the account of the user (Para. 0044, the consumer earns reward points when the payment transaction is conducted. The consumer is sent a reward notification message, using the payment transaction information and reward information from the loyalty program processing platform).

In reference to claim 12, the combination of Trifiletti, Plozay, and White teaches all of the limitations of claim 8 above; Trifiletti further teaches wherein the offeror is the merchant associated with the merchant system (Para. 0061, as shown in FIG. 4, the merchant 22 can first enroll a reward program with the loyalty program processing platform 27 (step 401). The reward program data provided by the merchant 22, and the consumer data provided by the consumer 30, can both be stored in the loyalty program processing platform 27 in step 403).

In reference to claim 13, the combination of Trifiletti, Plozay, and White teaches all of the limitations of claim 8 above; Trifiletti further teaches wherein the offeror is the issuer of the portable financial device of the user.  (Para. 0030, the enrollment server 1 and the loyalty program processing platform 27 may be operated by the merchant 22, the issuer 28 or a payment processing organization such as Visa.)

In reference to claim 14, the combination of Trifiletti, Plozay, and White teaches all of the limitations of claim 8 above; Trifiletti further teaches wherein, upon the crediting of the reward amount to the account of the user, the reward amount is instantaneously redeemable by the user.  (Para. 0070, the first transaction notification message indicating a reward is sent to the consumer 30 in near real time, so that the consumer can use the reward before leaving the merchant's location.)

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 27 July 2022, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 have been fully considered.

With regard to claim rejections under Claim Rejections - 35 USC § 101
Argument One
Applicant argues that the amended independent claims 1, 8, and 15 have been amended to further specify that the reward data is received by at least one transaction processing server of a transaction service provider from an offeror system of an offeror. It is further specified that the offeror is a merchant associated with a merchant system or an issuer of a portable financial device of the user associated with an issuer system. It is further specified that the account of the user is an account operated by or on behalf of the merchant system or the issuer system and that the account of the offeror is operated by or on behalf of the merchant system or the issuer system. Independent claims 8 and 15 have been similarly amended. The recited system architecture of the payment network embodied by the claims improves computer-related technology, as the payment network is a computer network constituting computer-related technology. The existing payment networks included a delay between the time in which the reward was earned by the user and the reward is credited to the user’s account. Because the amended independent claims recite an improvement to the computer-related technology of payment networks, they are directed to patent eligible subject matter.
Argument Two
Applicant argues that the amended independent claims 1, 8, and 15 integrate any alleged abstract idea into a practical application at least because they include additional elements that implement the abstract idea or use the abstract idea in conjunction with particular machines integral to the claims. The system architecture of the payment network comprises at least one transaction processing server of a transaction service provider associated with an account of the transaction service provider; an offeror system of an offeror associated with an account of the offeror (the offeror system being a merchant system or an issuer system); and a merchant system or issuer system operating an account of the user.  The amended independent claims satisfy the requirements for a machine to be “integral” and include numerous machines of the payment network that are integral to achieve the performed method and play a significant part in permitting the claimed method to be performed. For example, the specifically claimed arrangement and configuration of the transaction processing server, the offeror system, the merchant system or issuer system, and the accounts operated by these systems enables the feature of crediting the account of the user in near real-time with authorization of the first payment transaction, such that the user can redeem the reward amount sooner. In particular, the arrangement of the transaction processing server crediting the reward amount from the account of the transaction service provider to the account of the user enables the near real-time crediting, which allows for earlier redemption of the reward amount. Because the amended independent claims implement any abstract idea in conjunction with particular machines integral to the claims, Applicant respectfully submits that the claims are patent eligible.
Argument Three
Applicant argues that the amended independent claims 1, 8, and 15 are patent eligible because they recite an inventive concept described in Step 2B of the subject matter eligibility test. The details of the system architecture recited in the amended independent claims constitute a non-conventional arrangement of a payment network which amounts to an inventive concept. For example, the arrangement and configuration of the above described machines integral the claims have not been shown to be conventional, and instead embody an unconventional arrangement of a payment network that enables the near real-time availability of the reward amount for redemption by the user. In particular, the “crediting” step in which the transaction processing server credits the user account from the account of the transaction processing server is unconventional and allows for the user account to be credited the reward amount in near real-time with authorization of the first payment transaction. Moreover, the “debiting” step in which the transaction service provider settles with the offeror by the transaction processing server debiting the reward amount from the account of the offeror to the account of the transaction service provider has not been shown to be conventional. Because the amended independent claims recite additional elements or combinations of elements that add a specific feature or combination of features that are not well-understood, routine, conventional activity in the field of payment networks, Applicant respectfully submits that they recite an inventive concept and are patent eligible. 
Applicant’s arguments have been fully considered but they are not persuasive. 
The transaction processing server crediting the reward amount to the user’s account in near real-time so that it is available for redemption as soon as practicable, and later settling with the offeror in the “debiting” step in which the reward amount is debited from the account of the offeror to the account of the transaction does not provide an improvement to the functioning of a computer or to any technical field. The issuing of an earned reward from the account of one party, that is later reimbursed by an account of a merchant party in order to maintain a net-zero balance, does not solve a problem that is technical in nature. The crediting of rewards in near real-time merely uses the computer as a tool to implement the abstract idea of settling the balances between the user accounts, offeror accounts and the merchant accounts.
The additional elements in the claims of a transaction processing server, an offeror system, and a merchant system are not indicative of  particular machines that are integral to the claims. The claimed invention merely requires general purpose computing devices to perform the limitations of receiving and sending data, determining reward qualifications and amounts, and crediting and debiting accounts. Applicant’s written specification, paras. 0048-0050, does not tie the claims to particular computing devices.  
The additional claimed limitation of crediting a user’s account from an account on a server, then settling the account by later debiting a third account from a merchant server are routine steps that are not indicative of significantly more than the abstract idea. The courts have found that receiving or transmitting data over a network, and electronic record keeping are computer functions that are well‐understood, routine, conventional activities. See MPEP 2106.05(d)(II). 
The crediting of the user’s reward amount in near real-time and enabling redemption thereof prior to the merchant’s account being debited for the reward amount is also part of the abstract idea (see e.g. MPEP 2106.04(a)(2)(III)(D) stating that a mental process includes “A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1”). Therefore, the real time processing does not amount to an improvement to the functioning of a computer, or to any other technology or technical field, and spec. para. 0050 merely teaches an improvement to the abstract idea.

With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that the cited prior art combination fails to disclose the following features from amended independent claim 1: wherein the reward amount is credited to the account of the user from an account of the transaction service provider; and wherein the reward amount is debited from the account of the offeror to the account of the transaction service provider.
This argument is persuasive, and the rejection is withdrawn. 
However, upon further consideration, a new grounds of rejection is made under 35 USC 103 in view of Trifiletti, Plozay, and White.
White teaches a system and method in which rewards are automatically and conveniently credited to payment card accounts of customers who participate in rewards programs, while efficiently settling the amounts of the rewards with the merchants. See para. 0017 and 0027. The payment processing network can receive purchase transaction authorization substantially in real-time, and the clearing and settlements can subsequently be performed in batches. See para. 0026.
Applicant’s amendments have been entered, and the rejection is withdrawn.
However, upon further consideration, a new ground of rejection is made under 35 USC 103 in view of Trifiletti in view of Plozay. As stated in the above Office Action, Plozay teaches a loyalty reward settlement system and method that allows a user to earn and redeem a reward while the reconciliation of accounts (transfers from merchant account to issuer account) can take place periodically (e.g., at the end of each day) (see para. 0037).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/GAUTAM UBALE/Primary Examiner, Art Unit 3682